Exhibit 99.2 RRSat Global Communications Network Ltd. and its Subsidiaries Interim Condensed Consolidated Financial Statements As of March 31, 2014 (Unaudited) Index to the Interim Condensed Consolidated Financial Statements as of March 31, 2014 (unaudited) Contents Page Interim Condensed Consolidated Balance Sheets 4 Interim Condensed Consolidated Statements of Income 6 Interim Condensed Consolidated Statements of Comprehensive Income 7 Interim Condensed Consolidated Statements of Changes inEquity 8 Interim Condensed Consolidated Statements of Cash Flows 10 Interim Notes to the Interim Condensed Consolidated Financial Statements 13 2 The Board of Directors RRSat Global Communications Network Ltd. Dear Sirs, Review of the unaudited interim consolidated as of March 31, 2014 and financial statements for the three-month period ended March 31, 2014 Introduction We have reviewed the accompanying financial information of RRsat Global Communications Network Ltd and its subsidiaries (“the Group”) comprising of the condensed consolidated interim balance sheet as of March 31, 2014 and the related statements of income, changes inequity and comprehensive income and cash flows for thethree-month period then ended. The Board of Directors and Management are responsible for the preparation and fair presentation of this interim financial information in accordance with generally accepted accounting principles in the United States. Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Standard on Review Engagements 1, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity of Certified Public Accountants in Israel." A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review, nothing has come to our attention that causes us to believe that the accompanying interim financial information was not prepared, in all material respects, in accordance with generally accepted accounting principles in the United States. Sincerely yours, Somekh Chaikin Certified Public Accountants (Isr.) Member Firm of KPMG International Tel-Aviv, Israel May 18, 2014 3 RRSat Global Communications Network Ltd and its subsidiaries Interim Condensed Consolidated Balance Sheets In thousands, except share data March 31 March 31 December 31 (unaudited) (unaudited) (audited) Current assets Cash and cash equivalents $ $ $ Marketable securities and short term investments Accounts receivable (net of provision for doubtful accounts of$6,785, $8,100 and $6,938 as of March 31, 2014, 2013 and December 31, 2013, respectively) Other receivable Deferred taxes Prepaid expenses Total current assets Long-term prepaid expenses Long-term land lease prepaid expenses Assets held for employee severance payments Fixed assets, net Goodwill Intangible assets, at cost, less accumulated amortization Total long term assets Total assets $ $ $ Avi Cohen Shmuel Koren CEO CFO May 18, 2014 The accompanying notes are an integral part of the interim condensed consolidated financial statements. 4 RRSat Global Communications Network Ltd. and its subsidiaries Interim Condensed Consolidated Balance Sheets (cont’d) March 31 March 31 December 31 (unaudited) (unaudited) (audited) Liabilities and shareholders’ equity Current liabilities Account payable: Trade $ $ $ Other Deferred income Total current liabilities Long-term liabilities Deferred income Liability in respect of employee severance payments Contingent consideration in respect of acquisition - Deferred taxes Total long-term liabilities Total liabilities Shareholders’ equity Share capital Ordinary share NIS 0.01 par value each (27,000,000 authorized as of March 31, 2014 and December 31, 2013 20,000,000 authorized as of March 31, 2013. 17,346,561 shares issued and fully paid as of March 31, 2014, 2013 and December 31, 2013) 40 40 40 Additional paid in capital Retained earnings Accumulated other comprehensive income Total shareholders’ equity Non – controlling interest ) - - Total equity Total liabilities and equity $ $ $ The accompanying notes are an integral part of the interim condensed consolidated financial statements. 5 RRSat Global Communications Network Ltd. and its subsidiaries Interim Condensed Consolidated Statements of Income In thousands, except share data Three months ended Year ended March 31 March 31 December 31 (unaudited) (unaudited) (audited) Revenues $ $ $ Cost of revenues Gross profit Operating expenses Sales and marketing General and administrative Total operating expenses Operating income Financial income (expenses), net ) ) ) Income before taxes on income Income taxes Net income Net loss attributable to non – controlling interest ) - - Net income attributable to shareholders $ $ $ Earnings per ordinary share attributable to shareholders Basic earnings per share $ $ $ Diluted earnings per share $ $ $ Weighted average number of shares used to compute basic earnings per share Weighted average number of shares used to compute diluted earnings per share The accompanying notes are an integral part of the interim condensed consolidated financial statements. 6 RRSat Global Communications Network Ltd. and its subsidiaries Interim Condensed Consolidated Statements of Comprehensive Income In thousands Three months ended Year ended March 31 March 31 December 31 (unaudited) (unaudited) (audited) Net income $ $ $ Other comprehensive income, net of tax: Foreign currency translation adjustments ) - Unrealized change in investment securities, net of tax effect ) 7 ) Reclassification adjustments for losses (profits) of investment securities, net of tax effect 11 ) ) Cash flow hedging derivatives, net of tax effect (3
